DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment 
The amendment filed on 03/29/2021 has been entered.  Claims 13-37 are currently pending in the application. 
Claim Objections 
Claim 37 is objected to because of the following informalities:
In claim 37, line 1, "opening device" appears to read "The opening device";
In claim 37, line 2, "which opening device" appears to read "wherein the opening device";
In claim 37, lines 11-12, "at the least one second opening means" appears to read "the at least one second opening means".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 37 depends from claim 13, but fails to further limit the subject matter of claim 13.  All the claimed subject matter of claim 37 have already been set forth in claim 13.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 13-37 are rejected under 35 U.S.C. 103 as being unpatentable over Oldroyd (WO 2016/113548 A1) in view of Hexels (US 2017/0227331 A1).
	Regarding claim 13, Oldroyd discloses a protection clothing unit (an explosive ordnance disposal (EOD) suit; fig. 1; page 1, paras. 3, 7; claim 1) providing a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion (an EOD suit is capable of providing such protections), 
wherein the protection clothing unit comprises or is composed of at least one protection clothing piece (jacket 1 and trousers 2 comprising at least one clothing piece such as back panels 5, 6; figs. 1-2; page 1, para. 7; page 2, para. 1) having a protection function in relation to splinters or fragments that are caused by explosion (jacket 1 and trousers 2 for EOD use having such protection function), 
wherein the protection clothing piece comprises at least one opening device (releasable fastenings 7 or 8; figs. 2-3; page 2, para. 1) for at least partial opening of the protection clothing piece (figs. 2-3; page 2, para. 1), wherein the opening device does at least not substantially comprise any components or component parts which release or configure secondary splinters or secondary fragments (fastenings 7 or 8 comprise flaps of a flexible material material 9, 10 and a flexible cord, which exclude any hard material to release sharp pieces; page 2, para. 3, 5) and wherein the opening device is configured such as to be optically or visually dissimilar to and distinguishable from the protection clothing piece (the opening device has visually distinguishable structural features from the protection clothing piece; figs. 2-3; page 2, para. 1), wherein the opening device does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord; therefore do not have any component or component parts made hard materials; page 2, para. 3, 5),
wherein the opening device comprises at least one first opening means (flap 9; figs. 2-4; page 2, paras. 1-2) and at least one second opening means (flap 10; figs. 2-4; page 2, paras. 1-2), wherein the first opening means and the second opening means interact for providing a closure or connection state of the opening device (figs. 2-4; page 2, paras. 1-2), 
wherein the first opening means and the second opening means each comprise a multiplicity of connection and receptacle elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) for receiving and guiding at least one closure and opening element (rod or cord; page 2, para. 1-2, 6), 
wherein the connection and receptacle elements are each configured in a form of hollow elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) and wherein the connection and receptacle elements are selected from the group of sleeves, eyelets, and loop bands (each segment comprising an aperture for allowing a flexible cord to thread through, therefore each segment can be considered as an eyelet or a loop band; figs. 2-4; page 2, paras. 1-2), and wherein the connection and receptacle elements each comprise or are composed of at least one material configured so as to be flexible or flexural (a flexible fabric; page 2, para. 3), and 
wherein the closure and opening element (cord; figs. 2-3; page 2, para. 6) is configured so as to connect the first opening means to the second opening means (figs. 2-3; page 2, para. 6) and comprises or is composed of a material configured so as to be flexible or flexural (figs. 2-3; page 2, para. 6) and wherein the closure and opening element is selected from the group consisting of a thread, a yarn, a rope, and a cord (a cord; figs. 2-3; page 2, para. 6); 
wherein, in a closed state of the opening device, the connection and receptacle elements of the first opening means are, by means of the closure and opening element, interconnected to or unified with the connection and receptacle elements of the second opening means in an alternating manner (figs. 2-4; page 2, paras. 1-2, 6).  Applicant has defined (page 48, lines 26-31) that the closure and opening element can be cord-shaped.  Therefore the closure and opening element of Oldroyd meets the structural requirements of the claimed closure and opening element.
Oldroyd does not explicitly disclose wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments at least in portions or regions of the protection clothing piece or does at least not substantially comprise, at least in portions or regions of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics.  However, Hexels teaches a protection clothing unit, which provides a ballistic protection function including a splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, is a textile protection clothing unit (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198), wherein the protection clothing unit comprises or is composed of at least one protection clothing piece (at least a textile piece; fig. 1; para. 0198), wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments at least in portions or regions of the protection clothing piece or does at least not substantially comprise, at least in portions or regions of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199), wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (the textile piece is formed from high-strength flexible yarn 5 in the form of UHMWPE).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit is a textile protection clothing unit, wherein the at least one protection clothing piece is at least one textile protection clothing piece, wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments at least in portions or regions of the protection clothing piece or does at least not substantially comprise, at least in portions or regions of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a textile material for a protection suit to provide splinter-protection and fragment-protection with regard to splinters and fragments which are caused by explosion, wherein the textile protection clothing piece does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Oldroyd does not explicitly disclose wherein said material of the connection and receptacle elements is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations of thereof; and wherein the material of the closure and opening element, i.e., the cord, is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have selected materials for the connection and receptacle elements and the closure and opening element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material selected from soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof for flexible flaps 9, 10 and a flexible cord to make explosive ordnance disposal suits would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 14, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the portions or regions of the protection clothing piece which do at least not substantially release or configure any secondary splinters or secondary fragments, in the worn or use state of the protection clothing piece, are assigned to body portions having an increased risk of injury or having vital functions or organs or cover said body portions, wherein the body portions are selected from the group of (i) lower extremities; (ii) genitals as well as internal sexual organs; (iii) bladder and urogenital tract; (iv) perineal and anal region; lower abdomen comprising intestine, kidneys, spleen and liver; (vi) lateral torso with parts of the lung lobes; (vii) rear torso in the renal pelvis region and the spine; (viii) upper extremities and shoulder region; and (ix) neck and lower facial part (jacket 1 and trousers 2 are configured to wrap around the torso and limbs of the wearer; fig. 1; page 1, para. 7).
Regarding claim 15, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments across the at least substantially entire area of the protection clothing piece or does at least not substantially comprise, across the at least substantially entire area of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments.  However, Hexels teaches wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments across the at least substantially entire area of the protection clothing piece or does at least not substantially comprise, across the at least substantially entire area of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing piece is configured in such a manner that the protection clothing piece, under the influence of an explosion or under a ballistic effect, while being hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments across the at least substantially entire area of the protection clothing piece or does at least not substantially comprise, across the at least substantially entire area of the protection clothing piece, any components or component parts which release or configure secondary splinters or secondary fragments, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 16, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured as at least one of upper wear and underwear (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 17, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured so as to be in multiple parts (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 18, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit has or is composed of at least one protection clothing piece selected from the group of underpants, undershirts, pants, pullover-pants, overshirts, jackets, pullover-jackets, ponchos, overalls, socks, pullover shoes, gloves, collars, tubular wear, covers, hoods, hats, arm warmers, leg warmers and the combinations thereof (jacket 1 and trousers 2; fig. 1; page 1, para. 7).
Regarding claim 19, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit comprises at least two protection clothing pieces (back panels 5 and 6; figs. 1-3; page 2, para. 1), wherein the at least two protection clothing pieces are configured so as to be connectible to one another or to the protection clothing unit (figs. 1-3; page 2, para. 1).
Regarding claim 20, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is configured as at least one of upper wear and underwear (jacket 1 and trousers 2; fig. 1; page 1, para. 7) and additionally comprises at least one further protection clothing piece configured as one of a head protection, a face protection, a neck protection, a shoulder protection, an arm protection, a hand protection, a foot protection, a body protection, a torso protection, a genital protection, an anal protection and a leg protection (armored front plate 3 and helmet 4; fig. 1; page 1, para. 7).
Regarding claim 21, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the opening device is configured in such a manner that the opening device, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, does at least not substantially release or configure any secondary splinters or secondary fragments composed of a non-textile material.  However, Oldroyd does disclose wherein the opening device made of at least a flexible material (releasable fastenings 7 or 8 comprising flexible flaps 9, 10 and a flexible cord; figs. 2-3; page 2, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the opening device as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using suitable material(s) for the opening device so that wherein the opening device is configured in such a manner that the opening device, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, the opening device does at least not substantially release or configure any secondary splinters or secondary fragments composed of a non-textile material, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 22, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the opening device does at least not substantially comprise any non-textile components nor any component parts which, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, release secondary splinters or secondary fragments.  However, Oldroyd does disclose wherein the opening device made of at least a flexible material (releasable fastenings 7 or 8 comprising flexible flaps 9, 10 and a flexible cord; figs. 2-3; page 2, para. 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials of the opening device as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using suitable material(s) for the opening device so that the opening device does at least not substantially comprise any non-textile components nor any component parts which, under the influence of an explosion or under a ballistic effect, while hit by primary splinters or primary fragments, release secondary splinters or secondary fragments, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 23, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit is capable of being opened or separated at least in portions along the opening device (fastenings 7 and 8 are releasable to allow quick separation of flaps 9, 10; figs. 1-3; page 1, para. 7; page 2, para. 1).
Regarding claim 24, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the opening device (releasable fastenings 7 or 8; figs. 2-3) is configured in such a manner that the protection clothing unit is capable of being opened or separated at least substantially in a longitudinal direction (fastenings 7 and 8 are releasable to allow quick separation of flaps 9, 10 along a longitudinal direction of the cord; figs. 1-3; page 1, para. 7; page 2, para. 1).
Regarding claim 25, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the opening device (releasable fastenings 7 or 8; figs. 2-3) is disposed along usual or predefined cutting or seam regions of the protection clothing unit (along a back seam; figs. 2-3; page 2, para. 1).
Regarding claim 26, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the opening device (releasable fastenings 7 or 8; figs. 2-3) is, at least in portions, covered or overlapped by a textile cover material or element (at least by a portion of panel 5; see figs. 2-3).
Regarding claim 27, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the opening device is configured so as to be optically or visually dissimilar to and distinguishable from the residual protection clothing piece in terms of color with respect to at least those regions of the protection clothing piece that are contiguous to the opening device.  However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have configured the opening device and a residual protection clothing piece contiguous to the opening device with different colors, which will help the wearer to quickly locate the opening device in an emergency to release the fastening thereby to remove the protection clothing unit when in an emergency.  Furthermore, a color difference cannot be relied upon to patentably distinguish the claimed invention from the prior art.
Regarding claim 28, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the closure and opening element has an elongate or stretched or elongated shape (an elongated member; page 2; para. 7).
Regarding claim 29, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the closure and opening element is configured so as to be thread- shaped, yarn-shaped, rope-shaped or cord-shaped (a cord; page 2; para. 7).
Regarding claim 30, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not explicitly disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element (a textile item of clothing comprises zones formed from yarn 5, wherein the yarn inhibits the penetration of fragments; fig. 1; paras. 0194, 0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein a protection clothing unit comprises at least one textile planar splinter protection material or element, as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 31, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE).  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit, as disclosed by Oldroyd, with wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), as taught by Hexels, in order to provide effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion, would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 32, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric (the textile piece is in the form of a knitted fabric; para. 0198).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, as taught by Hexels, in order to provide a seamlessly knitted high-strength textile piece for effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 33, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, wherein the knitted or crocheted fabric comprises a multiplicity of loops, on the one hand, and a multiplicity of binding elements with at least one binding element being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the group consisting of loop straps, floats, wefts, inlays and filler yarns.  However, Hexels teaches wherein a protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE) (the textile piece is seamlessly formed from high-strength yarn 5 in the form of UHMWPE; paras. 0198-0199), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric (the textile piece is in the form of a knitted fabric; para. 0198), wherein the knitted or crocheted fabric comprises a multiplicity of loops (the knitted fabric is a spacer fabric which comprising a multiplicity of loops; para. 0201), on the one hand, and a multiplicity of binding elements with at least one binding element (pile threads; para. 0201) being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the group consisting of loop straps, floats, wefts, inlays and filler yarns (pile threads, which form inlays; para. 0201).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the protection clothing unit, as disclosed by Oldroyd, with wherein the protection clothing unit comprises at least one textile planar splinter protection material or element comprising or being composed of at least one polyethylene having an ultra-high molecular weight polyethylene (UHMW-PE), wherein the at least one textile planar splinter protection material or element comprises or is composed of at least one textile knitted or crocheted fabric, wherein the knitted or crocheted fabric comprises a multiplicity of loops, on the one hand, and a multiplicity of a multiplicity of binding elements with at least one binding element being different from said loops, on the other hand, wherein the at least one binding element being different from said loops is selected from the group consisting of loop straps, floats, wefts, inlays and filler yarns, as taught by Hexels, in order to provide a seamlessly knitted high-strength textile piece for effective protection even against improvised explosive devices positioned in the vicinity of the ground, which is easy to handle and impedes the wearer as little as possible (Hexels; para. 0012).
Regarding claim 34, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit comprises at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 35, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, but Oldroyd does not disclose wherein the protection clothing unit and the protection clothing piece provides a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the protection clothing unit including the and the protection clothing piece as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using at least one textile planar splinter protection material or element providing a splinter and ballistic protection rating V50, as determined according to the NATO standard of STANAG 2920, in the range of from 175 m/s to 795 m/s for an explosive ordnance disposal (EOD) suit to provide splinter-protection and fragment-protection in relation to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Regarding claim 36, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses wherein the protection clothing unit comprises at least one further textile planar material or element (back panel 5; figs. 1-3; page 2, para. 1), wherein the further textile planar material or element, conjointly with at least one splinter protection planar material or element (back panel 6; figs. 1-3; page 2, para. 1), configures a basic area of the protection clothing unit (figs. 1-3; page 2, para. 1). 
Oldroyd does not explicitly disclose the basic area of the protection clothing unit is a single-layer.  However, it would have been an obvious matter of design choice to one skilled in the art before the effective filing date of the claimed invention to have configured the number of layers of the basic area of the protection clothing unit, to be a single layer, since using a single textile layer as a basic area for a clothing unit has been a common practice in the art because of minimal time and material cost compared with a multilayer structure.
Regarding claim 37, Oldroyd and Hexels, in combination, disclose the protection clothing unit as claimed in claim 13, and Oldroyd further discloses the opening device (releasable fastenings 7 or 8; figs. 2-3; page 2, para. 1) configured for use in the protection clothing unit (figs. 2-3; page 2, para. 1), wherein the opening device is configured for the at least partial opening of the at least one textile protection clothing piece comprised by the protection clothing unit (figs. 2-3; page 2, paras. 1--3), 
wherein the opening device does at least not substantially comprise any components or component parts which release or configure secondary splinters or secondary fragments (fastenings 7 or 8 comprise flaps of fabric material 9, 10 and a flexible cord, which is an integral structure and has high mechanical strength; page 2, para. 3, 5) and wherein the opening device is configured such as to be optically or visually dissimilar to and distinguishable from the protection clothing piece (the opening device has visually distinguishable structural features from the protection clothing piece; figs. 2-3; page 2, para. 1), wherein the opening device does not have any components or component parts selected from metal or wood or hard plastics material or glass or ceramics (fastenings 7 or 8 comprise flaps of a flexible material 9, 10 and a flexible cord; therefore do not have any component or component parts made hard materials; page 2, para. 3, 5),
wherein the opening device comprises the at least one first opening means (flap 9; figs. 2-4; page 2, paras. 1-2) and the at least one second opening means (flap 10; figs. 2-4; page 2, paras. 1-2), wherein the first opening means and the second opening means interact for providing a closure or connection state of the opening device (figs. 2-4; page 2, paras. 1-2), 
wherein the first opening means and the second opening means each comprise a multiplicity of connection and receptacle elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) for receiving and guiding the at least one closure and opening element (rod or cord; page 2, para. 1-2, 6), 
wherein the connection and receptacle elements are each configured in the form of hollow elements (flaps 9, 10 each have a series of segments, wherein each segment comprising an aperture; figs. 2-4; page 2, paras. 1-2) and wherein the connection and receptacle elements are selected from the group of sleeves, eyelets, and loop bands (each segment comprising an aperture for allowing a flexible cord to thread through, therefore each segment can be considered as an eyelet or a loop band; figs. 2-4; page 2, paras. 1-2), and wherein the connection and receptacle elements each comprise or are composed of at least one material configured so as to be flexible or flexural (a flexible fabric; page 2, para. 3), and 
wherein the closure and opening element (a cord; figs. 2-3; page 2, para. 6) is configured so as to connect the first opening means to the second opening means (figs. 2-3; page 2, para. 6) and comprises or is composed of a material configured so as to be flexible or flexural (figs. 2-3; page 2, para. 6), and wherein the closure and opening element is selected from the group consisting of a thread, a yarn, a rope, and a cord (a cord; figs. 2-3; page 2, para. 6); 
wherein, in a closed state of the opening device, the connection and receptacle elements of the first opening means are, by means of the closure and opening element, interconnected to or unified with the connection and receptacle elements of the second opening means in an alternating manner (figs. 2-4; page 2, paras. 1-2, 6).  Applicant has defined (page 48, lines 26-31) that the closure and opening element can be cord-shaped.  Therefore the closure and opening element of Oldroyd meets the structural requirements of the claimed closure and opening element.
Oldroyd does not explicitly disclose wherein the material of the closure and opening element, i.e., the cord, is selected from the group of soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the material of the closure and opening element as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material selected from soft plastics materials, rubber, natural rubbers, silicones, textile materials and combinations thereof for a cord would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Response to Arguments
In view of Applicant's amendment, newly modified grounds of rejection have been identified and applied as necessitated by the amendment.  Further, Applicant's arguments filed 03/29/2021 have been fully considered but they are not persuasive.
Applicant Remarks: Applicant asserts that there is no purposeful teaching in Oldroyd to provide a system incapable of releasing secondary splinters or secondary fragments.
Examiner's response: First, Applicant does not define the scope of "system".  The instant application claims that at least one protection clothing piece, comprising at least one opening device, does not release or configure secondary splinters or secondary fragments.  Second, there is no such requirement in MPEP that a reference should provide "purposeful" teaching, especially a base reference.  It is noted that Oldroyd discloses an explosive ordnance disposal (EOD) suit which would inherently have a protection function with regard to possible splinters or fragments that are caused by explosion.  Although Oldroyd does not explicitly disclose in the specification that at least one EOD panel is made of flexible textile materials, the drawings of Oldroyd appear to show that the EOD panels are flexible.  Oldroyd further discloses the releasable fastenings 7 and 8 between different EOD panels are made of flexible materials, such as fabrics and cords. It would be obvious to one ordinary skill of the art to recognize that flexible materials for an EOD suit do not release or configure secondary splinters or secondary fragments; therefore Oldroyd's protection clothing pieces and opening devices are made of materials that would not release or configure secondary splinters or secondary fragments.  Further, the combined secondary reference Hexels teaches a protection clothing unit comprises protection clothing pieces made of a material, i.e., UHMWPE, which does not release or configure any secondary splinters or secondary fragments.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. 
Applicant Remarks: Applicant asserts that Oldroyd does not teach any aspect of connection and receptacle elements, i.e., flaps 9 and 10, made from a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof; and Oldroyd refers to textile materials only.  
Examiner's response:  Examiner respectfully disagrees.  Oldroyd discloses, in page 2, para. 3, that the flaps may comprise any suitably flexible material, e.g., a fabric, a web, or a sheet.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof for the connection and receptacle elements would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Applicant Remarks: Applicant asserts that Hexels does not teach any aspect of connection and receptacle elements, i.e., flaps 9 and 10, made from a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof; and Hexels teaches away from the claimed invention with respect to the opening device.
Examiner's response: It is noted that Hexels serves as a secondary reference in the Office Action to further address the material of protection clothing piece, not the opening device or the material of the connection and receptacle elements. Therefore, Applicant's argument is irrelevant.
Applicant Remarks: Applicant asserts that the combination of Oldroyd and Hexels cannot support a prima facie case of obviousness because neither Oldroyd nor Hexels teach connection and receptacle elements made from a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof.
Examiner's response: Examiner respectfully disagrees.  Again, as addressed above, the base reference Oldroyd discloses, in page 2, para. 3, that the flaps may comprise any suitably flexible material.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the materials as claimed, since it is well within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using a material selected from the group of soft plastics materials, rubber, natural rubbers, silicones, and combinations thereof for the connection and receptacle elements for a protection suit to provide splinter-protection and fragment-protection with regard to splinters and fragments which are caused by explosion would have been an "obvious to try" approach because the use of such a material is not of innovation but of ordinary skill and common sense.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732

/KHOA D HUYNH/            Supervisory Patent Examiner, Art Unit 3732